
	

113 HR 260 IH: To reduce Federal spending and the deficit by terminating taxpayer financing of presidential election campaigns and party conventions and by terminating the Election Assistance Commission.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 260
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Harper (for
			 himself, Mr. Cole,
			 Mrs. Miller of Michigan, and
			 Mr. Rokita) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce Federal spending and the deficit by terminating
		  taxpayer financing of presidential election campaigns and party conventions and
		  by terminating the Election Assistance Commission.
	
	
		ITermination of
			 taxpayer financing of presidential election campaigns 
			101.Termination of taxpayer
			 financing of presidential election campaigns
				(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2012.
						.
				(b)Termination of
			 fund and account
					(1)Termination of
			 presidential election campaign fund
						(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
							
								9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after the date of the enactment of this section, or to any
				candidate in such an
				election.
								.
						(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
							
								(d)Transfer of
				funds remaining after terminationThe Secretary shall transfer
				all amounts in the fund after the date of the enactment of this section to the
				general fund of the Treasury, to be used only for reducing the
				deficit.
								.
						(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
						
							9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after the date
				of the enactment of this
				section.
							.
					(c)Clerical
			 amendments
					(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
						
							
								Sec. 9014.
				Termination.
							
							.
					(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
						
							
								Sec. 9043.
				Termination.
							
							.
					IITermination of
			 Election Assistance Commission
			201.Termination of
			 Election Assistance Commission
				(a)TerminationThe Help America Vote Act of 2002 (42
			 U.S.C. 15301 et seq.) is amended by adding at the end the following new
			 title:
					
						XTermination of
				Commission
							ATermination
								1001.TerminationEffective on the Commission termination
				date, the Commission (including the Election Assistance Commission Standards
				Board and the Election Assistance Commission Board of Advisors under part 2 of
				subtitle A of title II) is terminated and may not carry out any programs or
				activities.
								1002.Transfer of
				operations to office of management and budget during transition
									(a)In
				GeneralThe Director of the
				Office of Management and Budget shall, effective upon the Commission
				termination date—
										(1)perform the
				functions of the Commission with respect to contracts and agreements described
				in section 1003(a) until the expiration of such contracts and agreements, but
				shall not renew any such contract or agreement; and
										(2)shall take the
				necessary steps to wind up the affairs of the Commission.
										(b)Exception for
				Functions Transferred to Other AgenciesSubsection (a) does not
				apply with respect to any functions of the Commission that are transferred
				under subtitle B.
									1003.Savings
				provisions
									(a)Prior
				contractsThe termination of
				the Commission under this subtitle shall not affect any contract that has been
				entered into by the Commission before the Commission termination date. All such
				contracts shall continue in effect until modified, superseded, terminated, set
				aside, or revoked in accordance with law by an authorized Federal official, a
				court of competent jurisdiction, or operation of law.
									(b)Obligations of
				recipients of payments
										(1)In
				generalThe termination of the Commission under this subtitle
				shall not affect the authority of any recipient of a payment made by the
				Commission under this Act prior to the Commission termination date to use any
				portion of the payment that remains unobligated as of the Commission
				termination date, and the terms and conditions that applied to the use of the
				payment at the time the payment was made shall continue to apply.
										(2)Special rule for
				States receiving requirements paymentsIn the case of a requirements payment made
				to a State under part 1 of subtitle D of title II, the terms and conditions
				applicable to the use of the payment for purposes of the State’s obligations
				under this subsection (as well as any obligations in effect prior to the
				termination of the Commission under this subtitle), and for purposes of any
				applicable requirements imposed by regulations promulgated by the Director of
				the Office of Management and Budget, shall be the general terms and conditions
				applicable under Federal law, rules, and regulations to payments made by the
				Federal Government to a State, except that to the extent that such general
				terms and conditions are inconsistent with the terms and conditions that are
				specified under part 1 of subtitle D of title II or section 902, the terms and
				conditions specified under such part and such section shall apply.
										(c)Pending
				proceedings
										(1)No effect on
				pending proceedingsThe
				termination of the Commission under this subtitle shall not affect any
				proceeding to which the Commission is a party that is pending on such date,
				including any suit to which the Commission is a party that is commenced prior
				to such date, and the applicable official shall be substituted or added as a
				party to the proceeding.
										(2)Treatment of
				ordersIn the case of a
				proceeding described in paragraph (1), an order may be issued, an appeal may be
				taken, judgments may be rendered, and payments may be made as if the Commission
				had not been terminated. Any such order shall continue in effect until
				modified, terminated, superseded, or revoked by an authorized Federal official,
				a court of competent jurisdiction, or operation of law.
										(3)Construction
				relating to discontinuance or modificationNothing in this
				subsection shall be deemed to prohibit the discontinuance or modification of
				any proceeding described in paragraph (1) under the same terms and conditions
				and to the same extent that such proceeding could have been discontinued or
				modified if the Commission had not been terminated.
										(4)Regulations for
				transfer of proceedingsThe Director of the Office of Management
				and Budget may issue regulations providing for the orderly transfer of
				proceedings described in paragraph (1).
										(d)Judicial
				reviewOrders and actions of the applicable official in the
				exercise of functions of the Commission shall be subject to judicial review to
				the same extent and in the same manner as if such orders and actions had been
				issued or taken by the Commission. Any requirements relating to notice,
				hearings, action upon the record, or administrative review that apply to any
				function of the Commission shall apply to the exercise of such function by the
				applicable official.
									(e)Applicable
				official definedIn this section, the applicable
				official means, with respect to any proceeding, order, or
				action—
										(1)the Director of the Office of Management
				and Budget, to the extent that the proceeding, order, or action relates to
				functions performed by the Director of the Office of Management and Budget
				under section 1002; or
										(2)the Federal
				Election Commission, to the extent that the proceeding, order, or action
				relates to a function transferred under subtitle B.
										1004.Commission
				termination dateThe
				Commission termination date is the first date following the
				expiration of the 60-day period that begins on the date of the enactment of
				this subtitle.
								BTransfer of
				Certain Authorities
								1011.Transfer of
				election administration functions to federal election commissionThere are transferred to the Federal
				Election Commission (hereafter in this section referred to as the
				FEC) the following functions of the Commission:
									(1)The adoption of
				voluntary voting system guidelines, in accordance with part 3 of subtitle A of
				title II.
									(2)The testing,
				certification, decertification, and recertification of voting system hardware
				and software by accredited laboratories, in accordance with subtitle B of title
				II.
									(3)The maintenance of
				a clearinghouse of information on the experiences of State and local
				governments in implementing voluntary voting system guidelines and in operating
				voting systems in general.
									(4)The development of
				a standardized format for reports submitted by States under section 102(c) of
				the Uniformed and Overseas Citizens Absentee Voting Act, and the making of such
				format available to States and units of local government submitting such
				reports, in accordance with section 703(b).
									(5)Any functions
				transferred to the Commission under section 801 (relating to functions of the
				former Office of Election Administration of the FEC).
									(6)Any functions
				transferred to the Commission under section 802 (relating to functions
				described in section 9(a) of the National Voter Registration Act of
				1993).
									(7)Any functions of
				the Commission under section 1604(a) of the National Defense Authorization Act
				for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff
				note) (relating to establishing guidelines and providing technical assistance
				with respect to electronic voting demonstration projects of the Secretary of
				Defense).
									(8)Any functions of
				the Commission under section 589(e)(1) of the Military and Overseas Voter
				Empowerment Act (42 U.S.C. 1973ff–7(e)(1)) (relating to providing technical
				assistance with respect to technology pilot programs for the benefit of absent
				uniformed services voters and overseas voters).
									1012.Effective
				dateThe transfers under this
				subtitle shall take effect on the Commission termination date described in
				section
				1004.
								.
				(b)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end the following:
					
						
							Title X—Termination of
				Commission
							Subtitle A—Termination
							Sec. 1001. Termination.
							Sec. 1002. Transfer of operations to
				Office of Management and Budget during transition.
							Sec. 1003. Savings provisions.
							Sec. 1004. Commission termination
				date.
							Subtitle B—Transfer of Certain
				Authorities
							Sec. 1011. Transfer of election
				administration functions to Federal Election Commission.
							Sec. 1012. Effective
				date.
						
						.
				202.Replacement of
			 standards board and board of advisors with guidelines review board
				(a)ReplacementPart 2 of subtitle A of title II of the
			 Help America Vote Act of 2002 (42 U.S.C. 15341 et seq.) is amended to read as
			 follows:
					
						2Guidelines Review
				Board
							211.EstablishmentThere is established the Guidelines Review
				Board (hereafter in this part referred to as the Board).
							212.DutiesThe Board shall, in accordance with the
				procedures described in part 3, review the voluntary voting system guidelines
				under such part.
							213.Membership
								(a)In
				generalThe Board shall be
				composed of 82 members appointed as follows:
									(1)One State or local
				election official from each State, to be selected by the chief State election
				official of the State, who shall take into account the needs of both State and
				local election officials in making the selection.
									(2)2 members
				appointed by the National Conference of State Legislatures.
									(3)2 members
				appointed by the National Association of Secretaries of State.
									(4)2 members
				appointed by the National Association of State Election Directors.
									(5)2 members
				appointed by the National Association of County Recorders, Election
				Administrators, and Clerks.
									(6)2 members
				appointed by the Election Center.
									(7)2 members
				appointed by the International Association of County Recorders, Election
				Officials, and Treasurers.
									(8)2 members
				appointed by the United States Commission on Civil Rights.
									(9)2 members
				appointed by the Architectural and Transportation Barrier Compliance Board
				under section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792).
									(10)The chief of the
				Voting Section of the Civil Rights Division of the Department of Justice or the
				chief's designee.
									(11)The director of
				the Federal Voting Assistance Program of the Department of Defense.
									(12)The Director of
				the National Institute of Standards and Technology or the Director’s
				designee.
									(13)4 members
				representing professionals in the field of science and technology, of
				whom—
										(A)one each shall be
				appointed by the Speaker and the Minority Leader of the House of
				Representatives; and
										(B)one each shall be
				appointed by the Majority Leader and the Minority Leader of the Senate.
										(14)4 members
				representing voter interests, of whom—
										(A)one each shall be
				appointed by the chair and ranking minority member of the Committee on House
				Administration of the House of Representatives; and
										(B)one each shall be
				appointed by the chair and ranking minority member of the Committee on Rules
				and Administration of the Senate.
										(b)Manner of
				appointments
									(1)In
				generalAppointments shall be made to the Board under subsection
				(a) in a manner which ensures that the Board will be bipartisan in nature and
				will reflect the various geographic regions of the United States.
									(2)Special rule for
				certain appointmentsThe 2 individuals who are appointed as
				members of the Board under each of the paragraphs (2) through (9) of subsection
				(a) may not be members of the same political party.
									(c)Term of service;
				vacancyMembers of the Board
				shall serve for a term of 2 years, and may be reappointed. Any vacancy in the
				Board shall be filled in the manner in which the original appointment was
				made.
								(d)Executive
				board
									(1)In
				generalNot later than 60
				days after the day on which the appointment of its members is completed, the
				Board shall select 9 of its members to serve as the Executive Board of the
				Guidelines Review Board, of whom—
										(A)not more than 5
				may be State election officials;
										(B)not more than 5
				may be local election officials; and
										(C)not more than 5
				may be members of the same political party.
										(2)TermsExcept as provided in paragraph (3),
				members of the Executive Board of the Board shall serve for a term of 2 years
				and may not serve for more than 3 consecutive terms.
									(3)Staggering of
				initial termsOf the members
				first selected to serve on the Executive Board of the Board—
										(A)3 shall serve for
				1 term;
										(B)3 shall serve for
				2 consecutive terms; and
										(C)3 shall serve for
				3 consecutive terms,
										as
				determined by lot at the time the members are first appointed.(4)DutiesThe
				Executive Board of the Board shall carry out such duties of the Board as the
				Board may delegate.
									(e)Bylaws;
				delegation of authorityThe Board may promulgate such bylaws as
				it considers appropriate to provide for the operation of the Board, including
				bylaws that permit the Executive Board to grant to any of its members the
				authority to act on behalf of the Executive Board.
								214.Powers; no
				compensation for service
								(a)Hearings and
				sessions
									(1)In
				generalTo the extent that
				funds are made available by the Federal Election Commission, the Board may hold
				such hearings for the purpose of carrying out this Act, sit and act at such
				times and places, take such testimony, and receive such evidence as the Board
				considers advisable to carry out this title, except that the Board may not
				issue subpoenas requiring the attendance and testimony of witnesses or the
				production of any evidence.
									(2)MeetingsThe
				Board shall hold a meeting of its members—
										(A)not less frequently than once every 2 years
				for purposes of selecting the Executive Board and voting on the voluntary
				voting system guidelines referred to it under section 222; and
										(B)at such other times as it considers
				appropriate for purposes of conducting such other business as it considers
				appropriate consistent with this title.
										(b)Information from
				Federal agenciesThe Board
				may secure directly from any Federal department or agency such information as
				the Board considers necessary to carry out this Act. Upon request of the
				Executive Board, the head of such department or agency shall furnish such
				information to the Board.
								(c)Postal
				servicesThe Board may use
				the United States mails in the same manner and under the same conditions as a
				department or agency of the Federal Government.
								(d)Administrative
				support servicesUpon the
				request of the Executive Board, the Administrator of the General Services
				Administration shall provide to the Board, on a reimbursable basis, the
				administrative support services that are necessary to enable the Board to carry
				out its duties under this title.
								(e)No compensation
				for serviceMembers of the
				Board shall not receive any compensation for their service, but shall be paid
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Board.
								215.Status of board
				and members for purposes of claims against board
								(a)In
				generalThe provisions of
				chapters 161 and 171 of title 28, United States Code, shall apply with respect
				to the liability of the Board and its members for acts or omissions performed
				pursuant to and in the course of the duties and responsibilities of the
				Board.
								(b)Exception for
				Criminal Acts and Other Willful ConductSubsection (a) may not be construed to
				limit personal liability for criminal acts or omissions, willful or malicious
				misconduct, acts or omissions for private gain, or any other act or omission
				outside the scope of the service of a member of the
				Board.
								.
				(b)Conforming
			 amendments
					(1)Membership on
			 technical guidelines development committeeSection 221(c)(1) of such Act (42 U.S.C.
			 15361(c)(1)) is amended—
						(A)in subparagraph
			 (A), by striking clauses (i) and (ii) and inserting the following:
							
								(i)Members of the Guidelines Review
				Board.
								;
						(B)by redesignating
			 clause (iii) of subparagraph (A) as clause (ii); and
						(C)in subparagraph
			 (D), by striking Standards Board or Board of Advisors and
			 inserting Guidelines Review Board.
						(2)Consideration of
			 proposed guidelinesSection 222(b) of such Act (42 U.S.C.
			 15362(b)) is amended—
						(A)in the heading, by
			 striking Board of
			 Advisors and Standards Board and inserting
			 Guidelines Review
			 Board; and
						(B)by striking
			 paragraphs (2) and (3) and inserting the following:
							
								(2)Guidelines
				review boardThe Executive
				Director of the Commission shall submit the guidelines proposed to be adopted
				under this part (or any modifications to such guidelines) to the Guidelines
				Review
				Board.
								.
						(3)Review of
			 proposed guidelinesSection 222(c) of such Act (42 U.S.C.
			 15362(c)) is amended by striking the Board of Advisors and the Standards
			 Board shall each review and inserting the Guidelines Review
			 Board shall review.
					(4)Final adoption
			 of proposed guidelinesSection 222(d) of such Act (42 U.S.C.
			 15362(d)) is amended by striking the Board of Advisors and the Standards
			 Board each place it appears in paragraphs (1) and (2) and inserting
			 the Guidelines Review Board.
					(5)Assistance with
			 NIST review of testing laboratoriesSection 231(c)(1) of such Act
			 (42 U.S.C. 15371(c)(1)) is amended by striking the Standards Board and
			 the Board of Advisors and inserting the Guidelines Review
			 Board.
					(6)Assisting FEC
			 with development of standardized format for reports on absentee ballots of
			 absent uniformed services and overseas votersSection 703(b) of
			 such Act (42 U.S.C. 1973ff–1 note) is amended by striking the Election
			 Assistance Commission Board of Advisors and the Election Assistance Commission
			 Standards Board and inserting the Guidelines Review
			 Board.
					(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 amending the item relating to part 2 of subtitle A of title II to read as
			 follows:
					
						
							Part 2—Guidelines Review Board
							Sec. 211. Establishment.
							Sec. 212. Duties.
							Sec. 213. Membership.
							Sec. 214. Powers; no compensation for
				service.
							Sec. 215. Status of Board and members for
				purposes of claims against
				Board.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall take effect on the
			 Commission termination date described in section 1004 of the Help America Vote
			 Act of 2002 (as added by section 201(a)).
				203.Special
			 requirements relating to transfer of certain authorities to federal election
			 commission
				(a)Development and
			 adoption of voluntary voting system guidelines
					(1)In
			 generalPart 3 of subtitle A
			 of title II of the Help America Vote Act of 2002 (42 U.S.C. 15361 et seq.) is
			 amended by adding at the end the following new section:
						
							223.Transfer of
				authority to federal election commission
								(a)TransferEffective on the Commission termination
				date described in section 1004, the Federal Election Commission (hereafter in
				this section referred to as the FEC) shall be responsible for
				carrying out the duties and functions of the Commission under this part.
								(b)Role of Staff
				DirectorThe FEC shall carry out the operation and management of
				its duties and functions under this part through the Office of the Staff
				Director of the
				FEC.
								.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to part 3 of subtitle A of title II the
			 following:
						
							
								Sec. 223. Transfer of authority to Federal
				Election
				Commission.
							
							.
					(b)Testing,
			 Certification, Decertification, and Recertification of Voting System Hardware
			 and Software
					(1)In
			 generalSubtitle B of title
			 II of such Act (42 U.S.C. 15371 et seq.) is amended by adding at the end the
			 following new section:
						
							232.Transfer of
				authority to federal election commission
								(a)Transfer
									(1)In
				generalEffective on the Commission termination date described in
				section 1004, the Federal Election Commission (hereafter in this section
				referred to as the FEC) shall be responsible for carrying out
				the duties and functions of the Commission under this subtitle.
									(2)Role of Staff
				DirectorThe FEC shall carry out the operation and management of
				its duties and functions under this subtitle through the Office of the Staff
				Director of the FEC.
									(b)Transfer of
				Office of Voting System Testing and Certification
									(1)In
				generalThere are transferred
				to the FEC all functions that the Office of Voting System Testing and
				Certification of the Commission (hereafter in this section referred to as the
				Office) exercised under this subtitle before the Commission
				termination date.
									(2)Transfer of
				Property, Records, and Personnel
										(A)Property and
				recordsThe contracts,
				liabilities, records, property, appropriations, and other assets and interests
				of the Office, together with the unexpended balances of any appropriations or
				other funds available to the Office, are transferred and made available to the
				FEC.
										(B)Personnel
											(i)In
				generalThe personnel of the
				Office are transferred to the FEC, except that the number of full-time
				equivalent personnel so transferred may not exceed the number of full-time
				equivalent personnel of the Office as of January 1, 2013.
											(ii)Treatment of
				employees at time of transferAn individual who is an employee of
				the Office who is transferred under this section shall not be separated or
				reduced in grade or compensation because of the transfer during the 1-year
				period that begins on the date of the
				transfer.
											.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to subtitle B of title II the
			 following:
						
							
								Sec. 232. Transfer of authority to Federal
				Election
				Commission.
							
							.
					(c)Development of
			 standardized format for reports on absentee balloting by absent uniformed
			 services voters and overseas votersSection 703(b) of such Act
			 (42 U.S.C. 1973ff–1 note) is amended by adding at the end the following:
			 Effective on the Commission termination date described in section 1004,
			 the Federal Election Commission shall be responsible for carrying out the
			 duties and functions of the Commission under this subsection..
				204.Conforming
			 Amendments to Other Laws
				(a)Federal Election
			 Campaign Act of 1971
					(1)Duties of
			 FECSection 311(a) of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 438(a)) is amended—
						(A)by striking
			 and at the end of paragraph (8);
						(B)by striking the
			 period at the end of paragraph (9) and inserting a semicolon; and
						(C)by adding at the
			 end the following new paragraphs:
							
								(10)provide for the adoption of voluntary
				voting system guidelines, in accordance with part 3 of subtitle A of title II
				of the Help America Vote Act of 2002 (42 U.S.C. 15361 et seq.);
								(11)provide for the
				testing, certification, decertification, and recertification of voting system
				hardware and software by accredited laboratories, in accordance with subtitle B
				of title II of the Help America Vote Act of 2002 (42 U.S.C. 15371 et
				seq.);
								(12)maintain a clearinghouse of information on
				the experiences of State and local governments in implementing voluntary voting
				system guidelines and in operating voting systems in general;
								(13)carry out the
				duties described in section 9(a) of the National Voter Registration Act of
				1993;
								(14)develop a standardized format for reports
				submitted by States under section 102(c) of the Uniformed and Overseas Citizens
				Absentee Voting Act, make such format available to States and units of local
				government submitting such reports, and receive such reports in accordance with
				section 102(c) of such Act, in accordance with section 703(b) of the Help
				America Vote Act of 2002;
								(15)carry out the duties described in section
				1604(a)(2) of the National Defense Authorization Act for Fiscal Year 2002
				(Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1977ff note); and
								(16)carry out the duties described in section
				589(e)(1) of the Military and Overseas Voter Empowerment Act (42 U.S.C.
				1973ff–7(e)(1)).
								.
						(2)Authorization to
			 enter into private contracts to carry out functionsSection 311
			 of such Act (2 U.S.C. 438) is amended by adding at the end the following new
			 subsection:
						
							(g)Subject to applicable laws, the Commission
				may enter into contracts with private entities to carry out any of the
				authorities that are the responsibility of the Commission under paragraphs (10)
				through (16) of subsection
				(a).
							.
					(3)Limitation on
			 authority to impose requirements on States and units of local
			 governmentSection 311 of such Act (2 U.S.C. 438), as amended by
			 paragraph (2), is further amended by adding at the end the following new
			 subsection:
						
							(h)Nothing in paragraphs (10) through (16) of
				subsection (a) or any other provision of this Act shall be construed to grant
				the Commission the authority to issue any rule, promulgate any regulation, or
				take any other actions that imposes any requirement on any State or unit of
				local government, except to the extent that the Commission had such authority
				prior to the enactment of this subsection or to the extent permitted under
				section 9(a) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–7(a)).
							.
					(b)National voter
			 registration act of 1993Section 9(a) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–7(a)) is amended by striking
			 Election Assistance Commission and inserting Federal
			 Election Commission.
				(c)Uniformed and
			 Overseas Citizens Absentee Voting Act
					(1)Development of
			 standards for State reportsSection 101(b)(11) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(11)) is amended by
			 striking the Election Assistance Commission and inserting
			 the Federal Election Commission.
					(2)Receipt of
			 reports on number of absentee ballots transmitted and
			 receivedSection 102(c) of such Act (42 U.S.C. 1973ff–1(c)) is
			 amended by striking the Election Assistance Commission (established
			 under the Help America Vote Act of 2002) and inserting the
			 Federal Election Commission.
					(d)Electronic
			 Voting Demonstration Projects for Secretary of DefenseSection 1604(a)(2) of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42
			 U.S.C. 1977ff note) is amended by striking the Election Assistance
			 Commission and inserting the Federal Election
			 Commission.
				(e)Technology Pilot
			 Program for Absent Military and Overseas VotersSection 589(e)(1) of the Military and
			 Overseas Voter Empowerment Act (42 U.S.C. 1973ff–7(e)(1)) is amended by
			 striking Election Assistance Commission and inserting
			 Federal Election Commission.
				(f)Effective
			 DateThe amendments made by this section shall take effect on the
			 Commission termination date described in section 1004 of the Help America Vote
			 Act of 2002 (as added by section 201(a)).
				205.Other
			 conforming amendments relating to termination
				(a)Hatch
			 ActSection
			 7323(b)(2)(B)(i)(I) of title 5, United States Code, is amended by striking
			 or the Election Assistance Commission.
				(b)Senior Executive
			 ServiceSection 3132(a)(1)(C) of title 5, United States Code, is
			 amended by striking or the Election Assistance
			 Commission.
				(c)Inspector
			 General Act of 1978Section 8G(a)(2) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by striking the Election Assistance
			 Commission,.
				(d)Effective
			 DateThe amendments made by this section shall take effect on the
			 Commission termination date described in section 1004 of the Help America Vote
			 Act of 2002 (as added by section 201(a)).
				206.Studies
				(a)Procedures for
			 adoption and modification of voluntary voting system guidelines
					(1)StudyThe Comptroller General shall conduct a
			 study of the procedures used to adopt and modify the voluntary voting system
			 guidelines applicable to the administration of elections for Federal office,
			 and shall develop recommendations on methods to improve such procedures, taking
			 into account the needs of persons affected by such guidelines, including State
			 and local election officials, voters with disabilities, absent military and
			 overseas voters, and the manufacturers of voting systems.
					(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit a report to Congress on the study conducted under
			 paragraph (1), and shall include in the report the recommendations developed
			 under such paragraph.
					(b)Procedures for
			 voting system testing and certification
					(1)StudyThe
			 Federal Election Commission shall conduct a study of the procedures for the
			 testing, certification, decertification, and recertification of voting system
			 hardware and software used in elections for Federal office, and shall develop a
			 recommendation on the entity that is best suited to oversee and carry out such
			 procedures, taking into consideration the needs of persons affected by such
			 procedures, including State and local election officials, voters with
			 disabilities, absent military and overseas voters, and the manufacturers of
			 voting systems.
					(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Federal Election Commission shall submit a
			 report to Congress on the study conducted under paragraph (1), and shall
			 include in the report the recommendation developed under such paragraph.
					
